Citation Nr: 0404441	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  98-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1947 to August 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that this case was previously before the 
Board in January 2003.  At that time, the Board found that 
new and material evidence had been submitted, and the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was reopened.  In conjunction 
with reopening the claim, the veteran was scheduled for a VA 
examination to address his contentions in this case.  
However, a review of the claims file reveals that 
notification of the VA examination may have been sent to the 
wrong address (the veteran's prior address in Alabama).  In 
this regard, the Board notes that the veteran has 
subsequently moved to Florida. 

The Board also must address the Veteran's Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA 
(especially as required by Quartuccio).  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.  The veteran should be informed that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  (For the current address, 
refer to VA Forms 21-22 and 21-4138, 
dated June 26, 2003.)  The veteran should 
also be apprised of the VCAA notice 
obligations in accordance with the 
aforementioned Paralyzed Veterans of 
America v. Secretary of Veterans Affairs.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
that might be present.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that a 
current psychiatric disorder is related 
to the veteran's service-connected heart 
disability or is otherwise related to his 
military service.  The claims folder 
should be given to the examiner for 
review in conjunction with the 
examination.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




